                                           Case 4:20-cv-07040-HSG Document 8 Filed 10/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW MCMILLAN,                                 Case No. 20-cv-06392-HSG
                                   8                    Plaintiff,                         ORDER CLOSING MEMBER CASES
                                   9             v.

                                  10     STUBHUB INC., et al.,
                                  11                    Defendants.

                                  12     DIANE REYNOLDS,                                  Case No. 20-cv-07040-HSG
Northern District of California
 United States District Court




                                  13                    Plaintiff,
                                  14             v.
                                  15     STUBHUB INC., et al.,
                                  16                   Defendants.
                                  17

                                  18          On August 6, 2020, the Judicial Panel on Multidistrict Litigation transferred several cases
                                  19   against StubHub for coordinated or consolidated pretrial proceedings with related actions already

                                  20   pending before this Court. See In re: StubHub Refund Litigation, Case No. 20-md-02951-HSG,

                                  21   Dkt. No. 1. On August 21, 2020, the Court consolidated Alcaraz v. StubHub, Inc., Case No. 4:20-

                                  22   02595 (N.D. Cal.), Kopfmann v. StubHub, Inc., Case No. 4:20-03025 (N.D. Cal.), and Wood v.

                                  23   StubHub, Inc., Case No. 4:20-04125 (N.D. Cal.), with Reynolds v. StubHub, Case No. 1:20-03508

                                  24   (S.D.N.Y.), and McMillan v. StubHub, Case No. 3:20-00319 (W.D. Wis.), for pretrial purposes.

                                  25   See In re: StubHub Refund Litigation, Case No. 20-md-02951-HSG, Dkt. No. 13. Since then,

                                  26   member cases Reynolds v. StubHub, Case No. 4:20-07040, and McMillan v. StubHub, Case No.
                                  27   4:20-06392, were transferred from the Southern District of New York and the Western District of

                                  28   Wisconsin respectively. The clerk is directed to administratively close the member cases
                                          Case 4:20-cv-07040-HSG Document 8 Filed 10/21/20 Page 2 of 2




                                   1   Reynolds, Case No. 4:20-07040, and McMillan, Case No. 4:20-06392.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 10/21/2020

                                   4                                               ______________________________________
                                                                                   HAYWOOD S. GILLIAM, JR.
                                   5                                               United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
